Citation Nr: 1740009	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right knee patellofemoral syndrome.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for onychomycosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to August 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.   At the hearing, the VLJ noted that new VA treatment records  and VA examination reports were recently uploaded in the electronic claims file.  The Veteran indicated that he was willing to waive the RO's initial consideration of such evidence.  Additionally, the undersigned VLJ held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for hypertension, IBS, eczema, and onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right knee patellofemoral syndrome had its onset during his active military service.


CONCLUSION OF LAW

An right knee disability, diagnosed as patellofemoral syndrome, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Veteran contends that the onset of his right knee disability was in service.

The Veteran's service treatment records show complaints of joint pain localized in the knee, a diagnosis of patellofemoral syndrome, and physical therapy for his knee disability.  The March 2011 Periodic Health Assessment and May 2011 Report of Medical Assessment documented an ongoing problem of runner's knee and a history of knee sprains.  On the May 2011 Report of Medical History taken in conjunction with the separation examination, the Veteran reported knee trouble.  

VA treatment records document a history of right knee symptomatology, to include pain, giving way, swelling, and cracking.

The Veteran was afforded a VA examination in March 2013.  The examiner diagnosed the Veteran with right knee patellofemoral syndrome.  The examiner concluded that the Veteran's current knee condition was at least as likely as not incurred while on active duty.  Additionally, he stated that the service treatment records showed the Veteran was seen on September 27, 2007 for patellofemoral syndrome.  

Moreover, at the November 2016 hearing, the Veteran reported that he continued to experience problems with his right knee when he got out of service.  

After a careful review of the evidence, the Board finds that the positive nexus opinion provided by the March 2013 VA examiner and continuity of symptomatology demonstrates that the Veteran's currently diagnosed right knee patellofemoral syndrome, likely had its onset while he was on active duty.  The Board finds this opinion persuasive, as it was based on a thorough review of the claims file and the Veteran's medical history.  Accordingly, the Board finds that service connection for right knee patellofemoral syndrome is warranted. 


ORDER

Entitlement to service connection for right knee patellofemoral syndrome is granted.


REMAND

The Veteran contends that he starting experiencing high blood pressure while in the military due to stress.  The Veteran's service treatment records document blood pressure isolated elevated.  Additionally, the May 2011 Report of Medical Assessment documented an ongoing problem of dizzy, light headedness due to high blood pressure.  On the May 2011 Report of Medical History taken in conjunction with the separation examination, the Veteran reported dizziness or fainting spells, and high or low blood pressure.  At the November 2016 hearing, the Veteran reported that he was told in-service that he had high blood pressure, and changed his diet accordingly.  Further, the Veteran reported that he was going to see his primary health care provider at VA about his hypertension.

Additionally, the Veteran contends that he experienced IBS throughout his entire Navy career, which started in boot camp and was stress related.  The Veteran's service treatment records note upset stomache and loose stools.  The Veteran was afforded a VA examination in March 2013.  At that time, the examiner noted that the Veteran did not have a diagnosis of irritable bowel syndrome.  Subsequent VA treatment records and the February 2017 intestinal conditions disability benefits questionnaire, note a diagnosis of irritable bowel syndrome.  At the hearing, the Veteran reported that he continued to have IBS symptoms after he was discharged.  He also stated that he is currently being treated for IBS and recently underwent a colonoscopy.  

Furthermore, the Veteran contends that the onset of his eczema was in-service, due to exposure to hazardous materials, such as paint thinners.  The Veteran's service treatment records note a diagnosis of eczema.  On the May 2011 Report of Medical History taken in conjunction with the separation examination, the Veteran reported skin disease. The Veteran was afforded a VA examination in March 2013.  At that time, the examiner noted that the Veteran did not have a diagnosis of eczema.  Subsequently, at the hearing, the Veteran reported that he was currently being treated for a skin condition with topical creams. 

Moreover, the Veteran contends that the onset of his onychomycosis was in-service, due to sweatiness and the miniaturization from wearing his boots for 16 to 18 hours a day.  The Veteran's service treatment records note a diagnosis of onychomycosis.  On the May 2011 Report of Medical History taken in conjunction with the separation examination, the Veteran reported foot trouble and skin disease.  At the hearing, the Veteran reported that he was currently experiencing a flare-up of the fungus on his foot.

Based on the foregoing, some medical questions remain regarding a current diagnosis and etiology of the Veteran's hypertension, IBS, eczema, and onychomycosis.  Therefore, the Board finds that additional VA medical examinations are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
                                                     
Lastly, at the hearing, the Veteran reported that he was currently receiving treatment for his IBS and eczema, and planned to seek treatment for high blood pressure and onychomycosis.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, IBS, eczema, and onychomycosis, to include records from Kaiser Permanente.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current irritable bowel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the February 2017 VA examination report, and the Veteran's own assertions, to include the November 2016 hearing testimony.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's IBS manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Additionally, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the May 2011 Report of Medical History and Report of Medical Assessment, post-service medical records, and the Veteran's own assertions, to include the November 2016 hearing testimony.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has a current diagnosis of hypertension.  If so, the examiner should state whether it is at least as likely as not that the Veteran's hypertension manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  Please consider the Veteran's service treatment records that document blood pressure isolated elevated.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current eczema.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the May 2011 Report of Medical History, post-service medical records, and the Veteran's own assertions, to include the November 2016 hearing testimony.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has a current diagnosis of eczema.  If so, the examiner should state whether it is at least as likely as not that the Veteran's eczema manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current onychomycosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the May 2011 Report of Medical History, post-service medical records, and the Veteran's own assertions, to include the November 2016 hearing testimony.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has a current diagnosis of onychomycosis.  If so, the examiner should state whether it is at least as likely as not that the Veteran's onychomycosis manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should review the medical opinions to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken above.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


